Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney, W. Douglas Hahm, on 6/3/2022.
The claims in this application have been amended as follows: 
	Claim 1, line 18, delete the second instance of “and”;
Claim 1, line 21, replace “rear wall.” with – rear wall, and wherein the first angle is larger than 85o. --;
Claim 12, line 1, replace “claim 2” with – claim 1 --;
Claim 21, line 1, after “comprising:” insert – a drawer front panel; --;
Claim 21, line 5, after “carrier body,” insert – a first fastening device on a rear region of the carrier body, a second fastening device on a front region of the carrier body, --;
Claim 21, line 7, after “rear wall,” insert – the first fastening device fixing the holding device to the carrier body, --;
Claim 21, line 8, delete  “each of”;
Claim 21, line 8, delete “and the holding device”;
Claim 21, line 9, after “holding device,” insert – wherein the second fastening device is fixed to the drawer front panel, --;
Claim 21, line 16, delete the second instance of “and”;
Claim 21, line 18, replace “rear wall.” with – rear wall, and wherein the first angle is larger than 85o. --;
And cancel claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637